Case 1:19-cv-00663-WES-LDA Document 15 Filed 06/25/20 Page 1 of 6 PageID #: 164



                    UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF RHODE ISLAND
 ______________________________     _
                                      )
 MELISSA A. NOTT,                     )
                                      )
           Plaintiff,                 )
                                      )
      v.                              ) C.A. No. 19-663 WES
                                      )
 BANK OF AMERICA, N.A.,               )
                                      )
           Defendant.                 )
 ______________________________       )

                           MEMORANDUM AND ORDER

       Before the court is Bank of America, N.A.’s (“Defendant” or

 “BOA”) Motion to Dismiss Plaintiff’s Complaint pursuant to Federal

 Rule of Civil Procedure 12(b)(6), ECF No 9. For the reasons

 outlined below, the Court GRANTS Defendant’s Motion.

 I. Background

       On February 12, 2009, Melissa Nott, formerly known as Melissa

 A. Boss (“Plaintiff”), executed a mortgage in favor of Mortgage

 Electronic Registration Systems, Inc. (“MERS”) in the amount of

 $162,011.001 secured by the property located at 460 Ross Hill Road,

 Charleston, Rhode Island. Mem. of Points and Authorities in Supp.




       1Plaintiff’s Complaint appears to inaccurately state that
 the mortgage was executed in favor of BOA in the amount of
 $192,568.65, Compl. ¶ 8, while BOA states, correctly based on the
 attached mortgage document, that the mortgage was executed in favor
 of MERS in the amount of $162.011.00 and then later assigned to
 BOA. Mot. to Dismiss Ex. B (“Mortgage”), ECF No. 9-3; Mot. to
 Dismiss Ex. C (“Assignment of Mortgage”), ECF No. 9-4. However,
 these facts are not determinative.
Case 1:19-cv-00663-WES-LDA Document 15 Filed 06/25/20 Page 2 of 6 PageID #: 165



 of   Def.   Bank   of   Am.,    N.A.‘s   Mot.   to   Dismiss   2-3   (“Mot.    to

 Dismiss”), ECF No. 9-1; Mot. to Dismiss Ex. B (“Mortgage”), ECF

 No. 9-3. MERS assigned the mortgage to Bank of America, N.A.

 (“BOA”) on June 19, 2013 and it was recorded on July 1, 2013. Mot.

 to Dismiss 3; Mot. to Dismiss Ex. C (“Assignment of Mortgage”),

 ECF No. 9-4. Due to lack of payment, BOA conducted a foreclosure

 auction and sale of the property on January 23, 2019, and recorded

 the foreclosure deed on February 27, 2019.            Mot. to Dismiss 3; see

 Compl. ¶33; Mot. to Dismiss Ex. D at 2-3 (“Foreclosure Deed”), ECF

 No. 9-5.

       Plaintiff filed the Complaint on September 20, 2019 in state

 Superior Court, alleging three causes of action against BOA: breach

 of mortgage contract (Count 1), violation of R.I. General Laws §

 34-27-3.2 (Count II), and quiet title of the property (Count III).

 The case was then removed to this Court on December 23, 2019.                 See

 Notice of Removal, ECF No. 1.

 II. Legal Standard

       Under Rule 12(b)(6) of the Federal Rules of Civil Procedure,

 a complaint must contain factual allegations that are plausible on

 their face, rather than conclusory statements of law. Ashcroft v.

 Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

 Twombly, 550 U.S. 544, 570 (2007)). The Court must accept well-

 pleaded facts, “draw[ing] all reasonable inferences therefrom in

 the pleader’s favor.”          A.G. ex rel. Maddox v. Elsevier, Inc., 732
Case 1:19-cv-00663-WES-LDA Document 15 Filed 06/25/20 Page 3 of 6 PageID #: 166



 F.3d 77, 80 (1st Cir. 2013) (quoting Santiago v. Puerto Rico, 655

 F.3d 61, 72 (1st Cir. 2011)).

       Courts   may    not   consider    documents    that    are   outside    the

 complaint, except “for documents the authenticity of which are not

 disputed by the parties; for official public records; for documents

 central   to   plaintiffs’     claim;    or   for   documents      sufficiently

 referred to in the complaint.” Jefferson v. Bank of Am., N.A., No.

 CV 19-126 WES, 2020 WL 620247, at *2 (D.R.I. Feb. 10, 2020)

 (quoting Barkan v. Dunkin’ Donuts, Inc., 520 F. Supp. 2d 333, 335-

 36 (D.R.I. 2007)).

 III. Discussion

       A. Count I: Breach of Contract

       Plaintiff alleges that BOA breached Paragraph 10 of the

 mortgage contract, which gives the mortgagor the right to pay a

 lump sum to the borrower to reinstate the loan.               Compl. ¶ 12-13;

 Mot. to Dismiss Ex. B (“Mortgage”) ¶ 10.            Plaintiff fails to state

 a claim for breach of this contract clause because she does not

 allege that she made any lump sum payment or offered any such

 payment to BOA or any other mortgagee. See Jefferson, 2020 WL

 620247,   at   *2     (dismissing     claim   for   violation      of   mortgage

 reinstatement clause where the complaint lacked any allegation

 that Plaintiff offered a lump sum payment).

       Plaintiff      also   alleges    that   BOA   failed   to    comply    with

 Paragraph 18 of the mortgage contract, which requires the mortgagee
Case 1:19-cv-00663-WES-LDA Document 15 Filed 06/25/20 Page 4 of 6 PageID #: 167



 to send a notice of sale prior to a foreclosure sale. Compl. ¶ 17-

 21. BOA recorded an Affidavit of Sale on February 19, 20192

 detailing how it mailed notice to Plaintiff and publicized the

 foreclosure sale multiple times. Mot. to Dismiss Ex. D (“Affidavit

 of Sale”), ECF No. 9-5. Accordingly, Plaintiff has failed to state

 a claim as to breach of Paragraph 18. See Jefferson, 2020 WL

 620247,   at   *2   (dismissing     claim    for    violation    of   mortgage

 foreclosure procedure clause where defendant recorded an Affidavit

 of Sale demonstrating compliance).

       B. Count II: Violation of R.I.G.L § 34-27-3.2

       Plaintiff alleges that BOA violated R.I.G.L § 34-24-3.2 by

 not   attempting    to    engage   Plaintiff   in    mediation    before   the

 foreclosure sale. Compl. ¶ 27. BOA contends that it did comply

 with the statute,        that Plaintiff failed to comply, and              that

 Plaintiff’s claim is time barred by the statute of limitations.

 Mot. to Dismiss 8, 10-11. Under R.I.G.L § 34-27-3.2(d), “the

 mortgagee may not foreclose on the mortgage property without first

 participating in a mediation conference.” Here, BOA has shown in

 the “Affidavit of Compliance with R.I. Gen. Laws § 34-27-3.2(m)”

 and   “Certificate       of   Compliance    with    Mediation    Requirement”




       2 The Court may consider the Affidavit of Sale because it is
 public record. See Barkan v. Dunkin’ Donuts, Inc., 510 F.Supp.2d
 333, 335-36 (D.R.I. 2007) (quoting Watterson v. Page, 987 F.2d 1,
 3 (1st Cir. 1993).
Case 1:19-cv-00663-WES-LDA Document 15 Filed 06/25/20 Page 5 of 6 PageID #: 168



 attached to the Foreclosure Deed that it did initiate such a

 conference with Plaintiff, that Rhode Island Housing attempted to

 contact the Plaintiff twice, and that Plaintiff failed to respond

 or to participate in the conference. Mot. to Dismiss 8-9; Mot. to

 Dismiss Ex. D at 27-31 (“Affidavit of Compliance”), ECF No 9-5;

 see R.I. Gen. Laws § 34-27-3.2(p) (stating that a certificate from

 the mediation coordinator certifying the mortgagee’s good-faith

 effort    to   comply   with   the   statute   constitutes   a   rebuttable

 presumption that the notice requirements of subsection (d) have

 been met).     Therefore, Plaintiff has failed to state a claim in

 Count II.3

       C. Count III: Quiet Title

       BOA argues that Plaintiff fails to state a claim that she can

 quiet title because she does not have legal title to the property.

 Mot. to Dismiss 11; see Lister v. Bank of America, N.A., 790 F.3d

 20, 24-25 (1st Cir. 2015) (finding that proof of legal title to

 the property is an essential element of a quiet title action).

 Here, Plaintiff has failed to allege that the mortgage is paid in

 full, and therefore BOA still holds legal title to the property.




       3Additionally, BOA alleges that Plaintiff has failed to
 comply with the statute by not recording a notice of lis pendens
 within one year from the date of the first notice of foreclosure,
 as required by R.I. Gen. Laws § 34-27-3.2(p), and is therefore
 precluded from challenging the validity of the foreclosure now.
 Mot. to Dismiss 10-11. Plaintiff did not respond to this argument,
 and the Court need not reach the issue.
Case 1:19-cv-00663-WES-LDA Document 15 Filed 06/25/20 Page 6 of 6 PageID #: 169



 See generally Compl.; see also Bucci v. Lehman Bros. Bank, FSB, 68

 A.3d 1069, 1078 (R.I. 2013) (explaining that a mortgagee holds

 legal title to the property until the loan is paid in full).

 Consequently, Plaintiff fails to state a plausible claim for quiet

 title.

 IV. Conclusion

       For the foregoing reasons, Defendant’s Motion to Dismiss, ECF

 No 9, is GRANTED.


 IT IS SO ORDERED.




 William E. Smith
 District Judge
 Date: June 25, 2020
